Exhibit 10.17.1

 

Amendment No. 1 to Stock Purchase Agreement

 

September 28, 2005

 

This Amendment No. 1 to Stock Purchase Agreement (this “Agreement”) is made and
entered into as of the 28th day of September, 2005 among Artisoft, Inc., a
Delaware corporation (the “Company”), and each of the undersigned holders
(collectively, the “Stockholders”) of shares of the Company’s common stock, $.01
par value per share (the “Common Stock”) to purchase Common Stock who are
parties to the 2004 Agreement (as such term is defined below) (such Stockholders
holding a sufficient number of shares of Common Stock to take the actions
provided for herein).

 

WHEREAS, the Company desires to enter into a purchase agreement (the “2005
Purchase Agreement”) with certain investors (the “Investors”), including certain
Stockholders, relating to the issuance and sale of Common Stock;

 

WHEREAS, the Company and the Stockholders are parties to that certain Stock
Purchase Agreement, dated September 28, 2004, pursuant to which certain of the
Stockholders were granted registration rights (the “2004 Agreement”);

 

WHEREAS, the Stockholders desire that the Company and the Investors enter into
the 2005 Purchase Agreement; and

 

WHEREAS, the as a condition to the execution of the 2005 Agreement, the
Investors require the execution of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto consent and
agree as follows:

 

1. Amendment to Registration Rights Provisions. Section 3.10 of the 2004
Agreement is hereby deleted and replaced in its entirety with the provisions
attached hereto as Exhibit A. Notwithstanding anything contained herein, the
aggregate amount of liquidated damages paid, payable, allowed or allowable under
Section 3.10, as amended, of the 2004 Agreement and Section 2 below shall not
exceed 9% of the aggregate purchase price of all shares of Common Stock
purchased pursuant to the 2004 Agreement.

 

2. Tolling of Liquidated Damages. The Stockholders hereby agree that the
liquidated damages accrued or accruing under Section 3.10(d) of the 2004
Agreement by reason of the failure of the Company to file and have declared
effective by the Securities and Exchange Commission a registration statement
covering the resale of the shares of Common Stock purchased by such Stockholder
pursuant to the 2004 Agreement shall not have accrued and shall not be due for
the period from September 1, 2005 through the date of this Agreement. The
Company hereby acknowledges and agrees that liquidated damages have accrued from
the period April 1, 2005 through and including August 31, 2005 under
Section 3.10(d) of the 2004 Agreement.



--------------------------------------------------------------------------------

3. Non-Consenting Holders. This Agreement shall be effective as to all parties
to the 2004 Agreement whether or not any such party executes this Agreement. The
Company hereby agrees to confer with all stockholders who are party to the 2004
Agreement and to use its best efforts to have such parties execute a counterpart
to this Agreement.

 

4. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed via
facsimile, which shall be deemed an original.

 

5. Severability. If any provision of this Agreement shall be declared void or
unenforceable by any judicial or administrative authority, the validity or
enforceability of any other provision and of the entire Agreement shall not be
affected.

 

6. Enforceability. Upon execution of this Agreement by the undersigned
Stockholders, the validity of any waiver, consent or amendment made hereunder
shall be unaffected by the failure of any one or more stockholders of the
Company to execute this Agreement.

 

7. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York.

 

[Signature pages follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ARTISOFT, INC. By:  

/s/ DUNCAN PERRY

--------------------------------------------------------------------------------

Name:  

Duncan Perry

Title:  

Chief Financial Officer



--------------------------------------------------------------------------------

M/C VENTURE PARTNERS V, L.P. By M/C VP V, LLC, its general partner By:  

/s/ JOHN P. WARD

--------------------------------------------------------------------------------

Name:  

John P. Ward

Title:  

Manager

M/C VENTURE INVESTORS, LLC By:  

/s/ JOHN P. WARD

--------------------------------------------------------------------------------

Name:  

John P. Ward

Title:  

Manager

CHESTNUT VENTURE PARTNERS, L.P. By:   CHESTNUT STREET PARTNERS, Inc., its
general partner By:  

/s/ JOHN P. WARD

--------------------------------------------------------------------------------

Name:  

John P. Ward

Title:  

Manager



--------------------------------------------------------------------------------

SPECIAL SITUATIONS FUND III, L.P. By:   AWM INVESTMENT COMPANY, INC. Its:  
GENERAL PARTNER By:  

/s/ DAVID GREENHOUSE

--------------------------------------------------------------------------------

Name:  

David Greenhouse

Title:  

Managing Director

SPECIAL SITUATIONS CAYMAN FUND, L.P. By:   AWM INVESTMENT COMPANY, INC. Its:  
GENERAL PARTNER By:  

/s/ DAVID GREENHOUSE

--------------------------------------------------------------------------------

Name:  

David Greenhouse

Title:  

Managing Director

SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P. By:   MG ADVISER L.L.C. Its:  
GENERAL PARTNER By:  

/s/ DAVID GREENHOUSE

--------------------------------------------------------------------------------

Name:  

David Greenhouse

Title:  

Managing Director

SPECIAL SITUATIONS TECHNOLOGY FUND, L.P. By:   SST ADVISERS, L.L.C. Its:  
GENERAL PARTNER By:  

/s/ DAVID GREENHOUSE

--------------------------------------------------------------------------------

Name:  

David Greenhouse

Title:  

Managing Director

SPECIAL SITUATIONS TECHNOLOGY FUND II, L.P. By:   SST ADVISERS, L.L.C. Its:  
GENERAL PARTNER By:  

/s/ DAVID GREENHOUSE

--------------------------------------------------------------------------------

Name:  

David Greenhouse

Title:  

Managing Director



--------------------------------------------------------------------------------

PATHFINDER VENTURES II, L.L.C. By:  

/s/ R. RANDY STOLWORTHY

--------------------------------------------------------------------------------

Name:  

R. Randy Stolworthy

Title:  

Manager



--------------------------------------------------------------------------------

Exhibit A

 

3.10. Registration of the Shares; Compliance with the Securities Act.

 

(a) Registration Procedures and Other Matters. The Company shall:

 

(i) subject to receipt of necessary information from the Investors after prompt
request from the Company to the Investors to provide such information, prepare
and file with the SEC, no later than December 12, 2005 (the earlier of the date
such registration statement is actually filed or is required to be filed is the
“Filing Date”), a registration statement on Form S-3, Form S-2, or Form S-1 (the
“Registration Statement”) to enable the resale of the Shares and the Warrant
Shares by the Investors from time to time through any quotation system on which
the Common Stock is quoted or listed, if applicable, or in privately-negotiated
transactions;

 

(ii) use its best efforts, subject to receipt of necessary information from the
Investors after prompt request from the Company to the Investors to provide such
information (provided that failure on the part of one Investor shall not relieve
the Company from its obligation to use best efforts with respect to complying
Investors), to cause the Registration Statement to become effective on or before
the date that is the earliest of (1) in the event of no review by the staff of
the SEC (the “Staff”), within 5 days of being informed by the Staff that the
Staff has decided not to review the Registration Statement, but in no event
later than 30 days after the Filing Date, (2) in the event of a review by the
Staff, within 5 days of being informed by the Staff that the Staff have no
further comments on such Registration Statement, but in no event later than 90
days after the Filing Date (the earliest of (1) and (2) thereof, the “Required
Effective Date” and the date the Registration Statement is initially declared
effective by the SEC, the “Effective Date”), such efforts to include, without
limiting the generality of the foregoing, preparing and filing with the SEC in
such period any financial statements that are required to be filed prior to the
effectiveness of such Registration Statement; and, in the event that the filing
referred to in Section 3.10(a)(i) above is on a form other than Form S-3, the
Company shall use its best efforts, subject to receipt of necessary information
from the Investors after prompt request from the Company to the Investors to
provide such information (provided that failure on the part of one Investor
shall not relieve the Company from its obligation to use best efforts with
respect to complying Investors), to prepare and file with the SEC, within 10
days after the Company first becomes eligible to file a registration statement
on Form S-3, a registration statement on Form S-3 (the “S-3 Registration
Statement”) to enable the resale of the Shares and Warrant Shares by the
Investors from time to time through any quotation system on which the Common
Stock is quoted or listed or in privately-negotiated transactions; and to use
its best efforts to cause the S-3 Registration Statement to become effective as
soon as practicable thereafter, such efforts to include, without limiting the
generality of the foregoing, preparing and filing with the SEC as promptly as
practicable any financial statements that are required to be filed prior to the
effectiveness of such S-3 Registration Statement (the term “Registration
Statement” shall mean the S-1 or S-2 Registration Statement until the S-3
Registration Statement is declared effective by the SEC, after which time it
shall mean the S-3 Registration Statement).

 

(iii) use its best efforts to prepare and file with the SEC such amendments and
supplements to the Registration Statement and the Prospectus used in



--------------------------------------------------------------------------------

connection therewith as may be necessary to keep the Registration Statement
current, effective and free from any material misstatement or omission to state
a material fact for a period not exceeding, with respect to each Investor’s
Shares purchased hereunder or the Warrant Shares, the earlier of (x) the date on
which such Investor may sell all Shares and Warrant Shares then held by the
Investor without restriction by the volume limitations of Rule 144(e) of the
Securities Act, or (y) such time as all Shares purchased by such Investor in
this offering and all Warrant Shares have been sold pursuant to a registration
statement;

 

(iv) furnish to the Investors with respect to the Shares and Warrant Shares
registered under the Registration Statement such number of copies of the
Registration Statement, Prospectuses and Preliminary Prospectuses in conformity
with the requirements of the Securities Act and such other documents as the
Investors may reasonably request, in order to facilitate the public sale or
other disposition of all or any of the Shares and the Warrant Shares by the
Investors;

 

(v) file documents required of the Company for blue sky clearance in states
specified in writing by any Investor and use its best efforts to maintain such
blue sky qualifications during the period the Company is required to maintain
the effectiveness of the Registration Statement pursuant to
Section 3.10(a)(iii); provided, however, that the Company shall not be required
to qualify to do business or consent to service of process in any jurisdiction
in which it is not now so qualified or has not so consented;

 

(vi) bear all expenses in connection with the procedures in paragraph
(i) through (v), (viii) and the last paragraph of this Section 3.10(a) and the
registration of the Shares and Warrant Shares pursuant to the Registration
Statement;

 

(vii) advise the Investors, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation or threat
of any proceeding for that purpose; and it will promptly use its best efforts to
prevent the issuance of any stop order or to obtain its withdrawal at the
earliest possible moment if such stop order should be issued; and

 

(viii) provide a “Plan of Distribution” section of the Registration Statement
substantially in the form attached hereto as Exhibit E hereto (subject to the
comments of the SEC).

 

Notwithstanding anything to the contrary herein, the Registration Statement
shall cover only the Shares, Warrant Shares and any other securities with
respect to which the Company has registration obligations as of the date hereof.
In no event at any time before the Registration Statement becomes effective with
respect to the Shares and the Warrant Shares shall the Company publicly announce
or file any other registration statement, other than registrations on Form S-8,
without the prior written Majority Investors’ Consent.

 

The Company understands that the Investors disclaim being underwriters, but any
Investor being deemed an underwriter by the SEC shall not relieve the Company of
any obligations it has hereunder; provided, however that if the Company receives
notification from



--------------------------------------------------------------------------------

the SEC that an Investor is deemed an underwriter, then the period by which the
Company is obligated to submit an acceleration request to the SEC shall be
extended to the earlier of (x) the 90th day after such SEC notification, or
(y) 120 days after the initial filing of the Registration Statement with the
SEC.

 

Within three business days of the Effective Date, the Company shall advise its
transfer agent that the shares are subject to an effective registration
statement and can be reissued free of restrictive legend upon notice of a sale
by an Investor and confirmation by such Investor that it has complied with the
prospectus delivery requirements, provided that the Company has not advised the
transfer agent orally or in writing that the registration statement has been
suspended; provided, however, in the event the Company’s transfer agent requires
an opinion of counsel to the Company for an such reissuance, within three
business days of any such request for an opinion by the transfer agent, the
Company shall cause its counsel to issue a blanket opinion to the transfer agent
stating the foregoing.

 

(b) Transfer of Shares After Registration; Suspension.

 

(i) Each Investor, severally and not jointly, agrees that it will not effect any
disposition of the Shares, the Warrant Shares or its right to purchase the
Shares or Warrant Shares that would constitute a sale within the meaning of the
Securities Act except as contemplated in the Registration Statement referred to
in Section 3.10(a) and as described below or as otherwise permitted by law, and
that it will promptly notify the Company of any material changes in the
information set forth in the Registration Statement regarding the Investor or
its plan of distribution.

 

(ii) Except in the event that paragraph (iii) below applies, the Company shall
(x) if deemed necessary by the Company, prepare and file from time to time with
the SEC a post-effective amendment to the Registration Statement or a supplement
to the related Prospectus or a supplement or amendment to any document
incorporated therein by reference or file any other required document so that
such Registration Statement will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and so that, as thereafter
delivered to purchasers of the Shares and Warrant Shares being sold thereunder,
such Prospectus will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; (y) provide the Investors copies of any documents filed pursuant
to Section 3.10(b)(ii)(x); and (z) inform each Investor that the Company has
complied with its obligations in Section 3.10(b)(ii)(x) (or that, if the Company
has filed a post-effective amendment to the Registration Statement which has not
yet been declared effective, the Company will notify the Investor to that
effect, will use its best efforts to secure the effectiveness of such
post-effective amendment as promptly as possible and will promptly notify the
Investor pursuant to Section 3.10(b)(ii)(x) hereof when the amendment has become
effective).

 

(iii) Subject to paragraph (iv) below, in the event (w) of any request by the
SEC or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to a
Registration Statement or related



--------------------------------------------------------------------------------

Prospectus or for additional information; (x) of the issuance by the SEC or any
other federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement or the initiation of any proceedings
for that purpose; (y) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Shares or Warrant Shares for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; or (z) of any
event or circumstance which, upon the advice of its counsel, necessitates the
making of any changes in the Registration Statement or Prospectus, or any
document incorporated or deemed to be incorporated therein by reference, so
that, in the case of the Registration Statement, it will not contain any untrue
statement of a material fact or any omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and that in the case of the Prospectus, it will not contain any untrue statement
of a material fact or any omission to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; then the Company shall
deliver a notice in writing to each Investor (the “Suspension Notice”) to the
effect of the foregoing and, upon receipt of such Suspension Notice, the
Investor will refrain from selling any Shares or Warrant Shares pursuant to the
Registration Statement (a “Suspension”) until the Investor’s receipt of copies
of a supplemented or amended Prospectus prepared and filed by the Company, or
until it is advised in writing by the Company that the current Prospectus may be
used, and has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in any such Prospectus. In the
event of any Suspension, the Company will use its best efforts to cause the use
of the Prospectus so suspended to be resumed as soon as reasonably practicable
within 20 business days after the delivery of a Suspension Notice to the
Investors. In addition to and without limiting any other remedies (including,
without limitation, at law or at equity) available to the Investors, each
Investor shall be entitled to specific performance in the event that the Company
fails to comply with the provisions of this Section 3.10(b)(iii).

 

(iv) Notwithstanding the foregoing paragraphs of this Section 3.10(b), the
Investors shall not be prohibited from selling Shares or Warrant Shares under
the Registration Statement as a result of Suspensions on more than two occasions
of not more than 30 days each in any twelve month period, unless, in the good
faith judgment of the Company’s Board of Directors, upon the advice of counsel,
the sale of Shares or Warrant Shares under the Registration Statement in
reliance on this Section 3.10(b)(iv) would be reasonably likely to cause a
violation of the Securities Act or the Exchange Act and result in liability to
the Company.

 

(v) Provided that a Suspension is not then in effect, any Investor may sell
Shares and Warrant Shares under the Registration Statement, provided that it
arranges for delivery of a current Prospectus to the transferee of such Shares
and Warrant Shares in compliance with applicable law. Upon receipt of a request
therefor, the Company has agreed to provide an adequate number of current
Prospectuses to the Investors and to supply copies to any other parties
requiring such Prospectuses.

 

(vi) In the event of a sale of Shares or Warrant Shares by an Investor pursuant
to the Registration Statement, the Investor must also deliver to the Company’s
transfer agent, with a copy to the Company, a Certificate of Subsequent Sale
substantially in the form attached hereto as Exhibit D, so that the Shares or
Warrant Shares may be properly transferred.



--------------------------------------------------------------------------------

(c) Indemnification. For the purpose of this Section 3.10(c):

 

(x) the term “Selling Stockholder” shall include each Investor and any affiliate
of such Investor;

 

(y) the term “Registration Statement” shall include the Prospectus in the form
first filed with the SEC pursuant to Rule 424(b) of the Securities Act or filed
as part of the Registration Statement at the time of effectiveness if no
Rule 424(b) filing is required, exhibit, supplement or amendment included in or
relating to the Registration Statement referred to in Section 3.10(a); and

 

(z) the term “untrue statement” shall include any untrue statement or alleged
untrue statement, or any omission or alleged omission to state in the
Registration Statement a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(i) The Company agrees to indemnify and hold harmless each Selling Stockholder
from and against any losses, claims, damages or liabilities to which such
Selling Stockholder may become subject (under the Securities Act or otherwise)
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (x) any breach
of the representations or warranties of the Company contained in this
Section 3.10 or failure to comply with the covenants and agreements of the
Company contained in this Section 3.10, (y) any untrue statement of a material
fact contained in the Registration Statement as amended at the time of
effectiveness or any omission of a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (z) any failure
by the Company to fulfill any undertaking included in the Registration Statement
as amended at the time of effectiveness, and the Company will reimburse such
Selling Stockholder for any reasonable legal or other expenses reasonably
incurred in investigating, defending or preparing to defend any such action,
proceeding or claim, or preparing to defend any such action, proceeding or
claim, provided, however, that the Company shall not be liable in any such case
to the extent that such loss, claim, damage or liability arises out of, or is
based upon, an untrue statement made in such Registration Statement or any
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Selling
Stockholder specifically for use in preparation of the Registration Statement or
the failure of such Selling Stockholder to comply with its covenants and
agreements contained in Section 3.10(b) hereof respecting sale of the Shares or
Warrant Shares or any statement or omission in any Prospectus that is corrected
in any subsequent Prospectus that was delivered to the Selling Stockholder prior
to the pertinent sale or sales by the Selling Stockholder. The Company shall
reimburse each Selling Stockholder for the amounts provided for herein on demand
as such expenses are incurred.



--------------------------------------------------------------------------------

(ii) Each Investor, severally but not jointly, agrees to indemnify and hold
harmless the Company (and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act, each officer of the Company who
signs the Registration Statement and each director of the Company) from and
against any losses, claims, damages or liabilities to which the Company (or any
such officer, director or controlling person) may become subject (under the
Securities Act or otherwise), insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) arise out of, or are
based upon, (x) any failure to comply with the covenants and agreements
contained in Section 3.10(b) hereof respecting sale of the Shares or Warrant
Shares, or (y) any untrue statement of a material fact contained in the
Registration Statement or any omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading if such
untrue statement or omission was made in reliance upon and in conformity with
written information furnished by or on behalf of such Investor specifically for
use in preparation of the Registration Statement, and such Investor will
reimburse the Company (or such officer, director or controlling person), as the
case may be, for any legal or other expenses reasonably incurred in
investigating, defending or preparing to defend any such action, proceeding or
claim; provided that such Investor’s obligation to indemnify the Company shall
be limited to the net amount received by such Investor from the sale of the
Shares or Warrant Shares giving rise to such obligation.

 

(iii) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 3.10(c), such
indemnified person shall notify the indemnifying person in writing of such claim
or of the commencement of such action, but the omission to so notify the
indemnifying person will not relieve it from any liability which it may have to
any indemnified person under this Section 3.10(c) (except to the extent that
such omission materially and adversely affects the indemnifying person’s ability
to defend such action) or from any liability otherwise than under this
Section 3.10(c). Subject to the provisions hereinafter stated, in case any such
action shall be brought against an indemnified person, the indemnifying person
shall be entitled to participate therein, and, to the extent that it shall elect
by written notice delivered to the indemnified person promptly after receiving
the aforesaid notice from such indemnified person, shall be entitled to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
person. After notice from the indemnifying person to such indemnified person of
its election to assume the defense thereof, such indemnifying person shall not
be liable to such indemnified person for any legal expenses subsequently
incurred by such indemnified person in connection with the defense thereof,
provided, however, that if there exists or shall exist a conflict of interest
that would make it inappropriate, in the opinion of counsel to the indemnified
person, for the same counsel to represent both the indemnified person and such
indemnifying person or any affiliate or associate thereof, the indemnified
person shall be entitled to retain its own counsel at the reasonable expense of
such indemnifying person; provided, however, that no indemnifying person shall
be responsible for the fees and expenses of more than one separate counsel
(together with appropriate local counsel) for all indemnified parties. In no
event shall any indemnifying person be liable in respect of any amounts paid in
settlement of any action unless the indemnifying person shall have approved the
terms of such settlement; provided that such consent shall not be unreasonably
withheld. No indemnifying person shall, without the prior written consent of the
indemnified person, effect any settlement of any pending or threatened
proceeding in respect of which any



--------------------------------------------------------------------------------

indemnified person is or could have been a party and indemnification could have
been sought hereunder by such indemnified person, unless such settlement
includes an unconditional release of such indemnified person from all liability
on claims that are the subject matter of such proceeding.

 

(iv) If the indemnification provided for in this Section 3.10(c) is unavailable
to or insufficient to hold harmless an indemnified person under subsection
(i) or (ii) above in respect of any losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) referred to therein, then each
indemnifying person shall contribute to the amount paid or payable by such
indemnified person as a result of such losses, claims, damages or liabilities
(or actions in respect thereof) in such proportion as is appropriate to reflect
the relative fault of the Company on the one hand and the applicable Investor,
as well as any other Selling Shareholders under such registration statement on
the other in connection with the statements or omissions or other matters which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
fault shall be determined by reference to, among other things, in the case of an
untrue statement, whether the untrue statement relates to information supplied
by the Company on the one hand or an Investor or other Selling Shareholder on
the other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement. The Company and each
Investor, severally but not jointly, agree that it would not be just and
equitable if contribution pursuant to this subsection (iv) were determined by
pro rata allocation (even if the Investor and other Selling Shareholders were
treated as one entity for such purpose) or by any other method of allocation
which does not take into account the equitable considerations referred to above
in this subsection (iv). The amount paid or payable by an indemnified person as
a result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this subsection (iv) shall be deemed to include
any legal or other expenses reasonably incurred by such indemnified person in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (iv), each Investor shall not
be required to contribute any amount in excess of the amount by which the net
amount received by such Investor from the sale of the Shares and Warrant Shares
to which such loss relates exceeds the amount of any damages which such Investor
has otherwise been required to pay by reason of such untrue statement. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. Each Investor’s obligations in
this subsection to contribute shall be in proportion to its sale of Shares and
Warrant Shares to which such loss relates and shall not be joint with any other
Selling Shareholders.

 

(v) The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 3.10(c), and are fully informed regarding said provisions. They
further acknowledge that the provisions of this Section 3.10(c) fairly allocate
the risks in light of the ability of the parties to investigate the Company and
its business in order to assure that adequate disclosure is made in the
Registration Statement as required by the Act and the Exchange Act. The parties
are advised that federal or state public policy as interpreted by the courts in
certain jurisdictions may be contrary to certain of the provisions of this
Section 3.10(c), and the parties hereto hereby expressly waive and relinquish
any right or ability to assert such public policy as a defense to a claim under
this Section 3.10(c) and further agree not to attempt to assert any such
defense.



--------------------------------------------------------------------------------

(d) Delayed Effectiveness. The Company and each Investor, severally but not
jointly, agree that such Investor will suffer damages if the Company fails to
fulfill its obligations pursuant to Section 3.10(a) and 3.10(b) hereof and that
it would not be possible to ascertain the extent of such damages with precision.
Accordingly, the Company hereby agrees to pay liquidated damages (“Liquidated
Damages”) to each Investor under the following circumstances: (i) if the
Registration Statement is not filed on or before December 12, 2005 (such an
event, a “Filing Default”); (ii) if the Registration Statement is not declared
effective by the SEC on or prior to Required Effective Date (unless extended
pursuant to the penultimate paragraph of Section 3.10(b) (the “Effectiveness
Deadline”) (such an event, an “Effectiveness Default”); or (iii) if the
Registration Statement (after its effectiveness date) ceases to be effective and
available to such Investor for any continuous period that exceeds 30 days or for
one or more periods that exceed in the aggregate 60 days in any 12-month period
(such an event, a “Suspension Default” and together with a Filing Default and an
Effectiveness Default, a “Registration Default”). In the event of a Registration
Default, the Company shall as Liquidated Damages pay to such Investor, for each
30-day period of a Registration Default, an amount in cash equal to 1% of the
aggregate purchase price paid by the Investor pursuant to this Agreement;
provided that in no event shall the aggregate amount of cash to be paid as
Liquidated Damages pursuant to this Section 3.10(d) exceed 9% of the aggregate
purchase price paid by such Investor (including, the Liquidated Damages for the
period from April 1, 2005 through and including August 31, 2005 occurring prior
to the amendment of this Section 3.10 on September 28, 2005). The parties hereto
agree that no Liquidated Damages shall accrue from the period September 1, 2005
through the Filing Date. The Company shall pay the Liquidated Damages as
follows: (i) in connection with a Filing Default, on the business day following
the Filing Default, and each 30th day thereafter until the Registration
Statement has been filed with the SEC; (ii) in connection with an Effectiveness
Default, on the business day following the Effectiveness Deadline, and each 30th
day thereafter until the Registration Statement is declared effective by the
SEC; or (ii) in connection with a Suspension Default, on either (x) the 31st
consecutive day of any Suspension or (y) the 61st day (in the aggregate) of any
Suspensions in any 12-month period, and each 30th day thereafter until the
Suspension is terminated in accordance with Section 3.10(b). Notwithstanding the
foregoing, all periods shall be tolled during delays directly caused by the
action or inaction of any Investor, and the Company shall have no liability to
any Investor in respect of any such delay. The Liquidated Damages payable herein
shall apply on a pro rata basis for any portion of a 30-day period of a
Registration Default.

 

(e) Termination of Conditions and Obligations. The conditions precedent imposed
by Section 5.5 or this Section 3.10 upon the transferability of the Shares and
Warrant Shares shall cease and terminate as to any particular number of the
Shares and Warrant Shares when such Shares and Warrant Shares shall have been
effectively registered under the Securities Act and sold or otherwise disposed
of in accordance with the intended method of disposition set forth in the
Registration Statement covering the Shares and Warrant Shares, at the time such
Shares and Warrant Shares are eligible for sale pursuant to Rule 144(k) (and the
Investor provides the Company with such reasonable and appropriate customary
representations as may be reasonably requested by the Company) or at such time
as an opinion of counsel reasonably satisfactory to the Company shall have been
rendered to the effect that such conditions are not necessary in order to comply
with the Securities Act.



--------------------------------------------------------------------------------

(f) Information Available. So long as the Registration Statement is effective
covering the resale of Shares and Warrant Shares owned by any Investor, the
Company will furnish to such Investors, upon the reasonable request of an
Investor, an adequate number of copies of the Prospectuses to supply to any
other party requiring such Prospectuses; and upon the reasonable request of such
Investor, the President or the Chief Financial Officer of the Company (or an
appropriate designee thereof) will meet with such Investor or a representative
thereof at the Company’s headquarters to discuss all information relevant for
disclosure in the Registration Statement covering the Shares and Warrant Shares
and will otherwise cooperate with any Investor conducting an investigation for
the purpose of reducing or eliminating such Investor’s exposure to liability
under the Securities Act, including the reasonable production of information at
the Company’s headquarters; provided, that the Company shall not be required to
disclose any confidential information to or meet at its headquarters with any
Investor until and unless the Investor shall have entered into a confidentiality
agreement in form and substance reasonably satisfactory to the Company with the
Company with respect thereto.

 

(g) Defined Terms. For purposes of this Section 3.10, the following defined
terms shall have the meanings ascribed to them herein:

 

(i) “Warrant Shares” shall mean the shares issued or issuable upon conversion of
the New Warrants.

 

(ii) “New Warrants” shall mean those warrants issued on September 28, 2005 and
pursuant to and in connection with the Consent, Waiver and Release Agreement
dated as of September 28, 2005.